Case 1:17-cv-00014-JFB-SRF Document 1089 Filed 09/13/19 Page 1 of 4 PageID #: 65082



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

    LIQWD, INC. and OLAPLEX LLC,         )
                                         )
                         Plaintiffs,     )
                                         )
    v.                                   )                  C.A. No. 17-14-JFB-SRF
                                         )
    L’ORÉAL USA, INC., L’ORÉAL USA       )
    PRODUCTS, INC., L’ORÉAL USA S/D,     )
    INC. and REDKEN 5TH AVENUE NYC, LLC, )
                                         )
                         Defendants.
                                         )


   MOTION FOR APPROVAL OF STAY OF ANY EXECUTION OR ENFORCEMENT OF
                       THE JUDGMENT BY BOND

            Pursuant to Federal Rule of Civil Procedure 62(b), Defendants L’Oréal USA, Inc.,

   L’Oréal USA Products, Inc., L’Oréal USA S/D, Inc. and Redken 5th Avenue NYC, LLC

   (collectively, “L’Oréal USA”) hereby move this Court to approve L’Oréal USA’s posting of a

   bond in the amount of $60,000,000.00 and to obtain a stay of any execution or enforcement of

   the Judgment (D.I. 1078), pending resolution in L’Oréal USA’s favor of its motions to be filed

   under Federal Rules of Civil Procedure 50 and 59 or, to the extent necessary, the completion of

   all appellate proceedings. In support of this motion, L’Oréal USA respectfully states the

   following:

            1.        On August 20, 2019, the Court entered a Memorandum and Judgment in favor of

   Plaintiffs Olaplex LLC and Liqwd, Inc. (“Olaplex”) and against L’Oréal USA for

   $49,920,000.00 (D.I. 1078).

            2.        On August 23, 2019, L’Oréal USA contacted Olaplex to ask whether Olaplex

   would be willing to reach an agreement in lieu of L’Oréal USA posting a supersedeas bond to




   RLF1 22028141v.1
Case 1:17-cv-00014-JFB-SRF Document 1089 Filed 09/13/19 Page 2 of 4 PageID #: 65083



   stay enforcement of the judgment. L’Oréal USA requested a response by August 30, 2019,

   which Olaplex failed to do.

            3.        Federal Rule of Civil Procedure 62(b) provides that “[a]t any time after judgment

   is entered, a party may obtain a stay by providing a bond or other security. The stay takes effect

   when the court approves the bond or other security and remains in effect for the time specified in

   the bond or other security.”

            4.        On September 17, 2019, which is 28 days after the date of the Judgment, L’Oréal

   USA intends to file motions pursuant to Federal Rules of Civil Procedure 50 and 59. To the

   extent necessary, if the Court denies L’Oréal USA’s motions, L’Oréal USA intends to file a

   notice of appeal.

            5.        L’Oréal USA has obtained a bond in the amount of $60,000,000.00 with Liberty

   Mutual Insurance Company. A true and correct copy of the bond is attached hereto as Exhibit

   “A”.

            6.        The amount of the bond includes the amount of damages awarded in the

   Judgment, $49,920,000.00, plus an additional 20%, which is more than sufficient to cover 1 year

   of interest using the interest rate set forth in 28 U.S.C. § 1961. This interest rate is 1.77%, based

   on the weekly average for the 1-year constant maturity Treasury yield for the week ending

   August 16, 2019 (the calendar week preceding the August 20, 2019, Judgment).

            7.        The character of the surety and the amount of the bond provide ample protection

   to Olaplex on appeal.

            8.        Pursuant to Local Rule 7.1.1, on September 11, 2019, L’Oréal USA contacted

   Olaplex regarding the matters set forth in this motion. Olaplex indicated that it does not believe




                                                      2
   RLF1 22028141v.1
Case 1:17-cv-00014-JFB-SRF Document 1089 Filed 09/13/19 Page 3 of 4 PageID #: 65084



   the bond amount is sufficient, but provided no basis for its position or an alternative number that

   it believes would be sufficient.

            9.        Given Olaplex’s position, and since L’Oréal USA intends to post a bond at the

   amount the Court deems reasonable, L’Oréal USA respectfully requests an interim stay of

   execution of judgment until resolution of any dispute over the bond amount, if it is not resolved

   by September 19, 2019, the date of expiration of the automatic 30-day stay.

            WHEREFORE, L’Oréal USA requests that this Court enter an Order (i) approving the

   bond in the amount of $60,000,000.00 and (ii) staying any execution or enforcement of the

   Judgment (D.I. 1078) pending resolution in L’Oréal USA’s favor of its motions to be filed under

   Federal Rules of Civil Procedure 50 and 59 or, to the extent necessary, the completion of all

   appellate proceedings. Alternatively, if the Court is unable to resolve the bond amount issue

   prior to September 19, 2019, L’Oréal USA requests that this Court enter an Order issuing an

   interim stay of execution of judgment or any proceedings to enforce the judgment until any

   dispute over the bond amount is resolved.



    Of Counsel:                                 /s/ Frederick L. Cottrell, III
                                                Frederick L. Cottrell, III (#2555)
    Dennis S. Ellis                             Jeffrey L. Moyer (#3309)
    Katherine F. Murray                         Katharine L. Mowery (#5629)
    Adam M. Reich                               Richards, Layton & Finger, P.A.
    Paul Hastings LLP                           One Rodney Square
    515 South Flower Street, 25th Floor         920 N. King Street
    Los Angeles, CA 90071                       Wilmington, Delaware 19801
    (213) 683-6000                              (302) 651-7700
                                                cottrell@rlf.com
    Naveen Modi                                 moyer@rlf.com
    Joseph E. Palys                             mowery@rlf.com
    Daniel Zeilberger
    Paul Hastings LLP                           Attorneys for Defendants
    875 15th Street, N.W.                       L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
    Washington, D.C. 20005                      USA S/D, Inc. and Redken 5th Avenue NYC, LLC
    (202) 551-1990

                                                      3
   RLF1 22028141v.1
Case 1:17-cv-00014-JFB-SRF Document 1089 Filed 09/13/19 Page 4 of 4 PageID #: 65085




    Scott F. Peachman
    Paul Hastings LLP
    200 Park Avenue
    New York, NY 10166
    (212) 318-6000
    Dated: September 13, 2019




                                         4
   RLF1 22028141v.1
